Citation Nr: 1410579	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased rating for service-connected traumatic brain injury (TBI) (claimed as post-concussion syndrome, migraine headache, and headache syndrome), currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to March 2004, August 2004 to January 2006, January 2007 to August 2008, November 2008 to November 2009, and September 2011 to December 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  A May 2010 rating decision granted service connection for TBI, and assigned a 10 percent rating effective November 24, 2009.  The Veteran appealed the rating assigned.  The July 2010 rating decision denied service connection for hearing loss. 

The Veteran was scheduled to appear for a Board videoconference hearing in June 2012.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

In the December 2011 Informal Hearing Presentation, the Veteran's representative requested a current VA TBI examination which considered all manifestations of a TBI under the recent guidance promulgated by VA.  The Board notes it has been 4 years since the last examination.  Thus, a new examination should be provided on remand to determine the current nature and severity of his TBI residuals. 

Per rating decisions dated in 2013 contained in the Veteran's electronic claims file, it appears that service treatment records from the Veteran's September 2011 to December 2102 active duty have been obtained by the RO.  However, these records are not currently contained in the paper claims file or electronic claims files.  Such records should be associated with the paper or electronic claims file.  

Concerning the Veteran's claim for service connection for hearing loss, the Board notes that although VA examination in September 2010 revealed normal hearing for VA purposes, a May 2010 audiogram conducted during the course of the claim reveals findings that do meet the requirements of 38 C.F.R. § 3.385.  Specifically, the audiogram revealed the following puretone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
30
30
20
20
35
RIGHT
25
30
25
30
45

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim).

Thus, as there are audiological findings suggesting hearing loss for VA purposes at one point during the course of the claim, the Board finds a VA examination and opinion is necessary. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's service treatment records from his September 2011 to December 2012 period of service with the paper or electronic claims file.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for TBI residuals and hearing loss.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since July 2013 from the Columbia, South Carolina VA Medical Center.  If any requested records are not available, the Veteran should be notified of such. 

3.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA TBI examination.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected TBI, to particularly include the frequency and severity of associated headaches.

4.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran currently suffers from a hearing loss disability and whether any hearing loss disability noted during the course of the appeal is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please provide an opinion as to whether any current hearing loss disability identified on current examination is related to the Veteran's periods of active duty to include as due to acoustic trauma and TBI.  

b. In addition, the examiner must provide an opinion as to whether the May 2010 audiogram, which showed hearing loss for VA purposes (45 decibel loss at 4000 Hertz in right ear and 3 frequencies over 26 decibels in the left ear), was a reliable result when compared with the October 2009 audiogram and the September 2010 VA examination.  The examiner should attempt explain the discrepancy between the May 2010 audiogram and the VA audiogram conducted in September 2010.  

c. If the examiner finds the May 2010 audiogram was an accurate representation of the Veteran's hearing, the examiner should provide an opinion as to whether the hearing loss noted on that audiogram was at least as likely as not (50% probability or greater) related to the Veteran's active service, to include noise exposure and TBI therein.  In explaining the reason for the conclusion reached, the examiner should address the October 2009 audiogram conducted shortly before discharge from service.

5.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefits sought on appeal remain denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).









